DETAILED ACTION

Status of Claims
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-22 are pending.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5, 8-9, 11-19, and 22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Conrad et al. (EP 3226801 B1, October 2017) (hereinafter “Conrad”).
Regarding claim 1, Conrad teaches a surgical navigation tracker configured to be coupled to any of a surgical instrument and an anatomical structure, the surgical navigation tracker including a plurality of tracking elements (31) arranged in a fixed geometry relative to one another and a guard (1) configured to be positioned between the tracking elements and an end effector of a surgical device configured to manipulate tissue so as to collectively shield at least two of the tracking elements from liquid or foreign matter from at least one direction.  See, e.g., Figs. 1, 8, and associated text,
Regarding claim 2, Conrad teaches a surgical navigation tracker, wherein the plurality of tracking elements are reflective optical markers.  See, e.g., [0048].
Regarding claims 3-5, 8-9, and 11, Conrad teaches a surgical navigation tracker, further comprising a plurality of second guards (e.g., 2, Fig. 1), wherein each second guard is disposed adjacent to one of the plurality of tracking elements so as to individually shield its tracking element from liquid or foreign matte (as recited in claim 3); wherein each second guard is configured to shield its adjacent tracking element from a first direction (as recited in claim 4); wherein the guard is configured to shield the plurality of tracking elements from a second direction that is different from the first direction (as recited in claim 5); comprising a frame (as depicted in Figs. 1, 8) having a post extending distally therefrom; wherein each tracking element is coupled to the frame along a proximal portion thereof; and the guard is coupled to the frame such that the guard is disposed distally of the tracking elements and the post extends distally beyond the guard (as recited in claim 8); further comprising a frame (as depicted in Figs. 1, 8) having a post extending distally therefrom; wherein each tracking element is coupled to the frame along a proximal portion thereof; and the guard is coupled to the frame such that the guard is disposed distally of the tracking elements and the post extends distally beyond the guard; and wherein each second guard is disposed between its tracking element and the frame (as recited in claim 9);wherein the guard is configured to shield a tracking element from a plurality of directions (as recited in claim 11).  See, e.g., Fig. 1 and associated text.
Regarding claims 12-19 and 22, as discussed above, Conrad teaches a surgical system, comprising: a surgical device having an end effector configured to manipulate tissue; and a surgical navigation tracker configured to be coupled to any of a surgical instrument and an anatomical structure, the surgical navigation tracker including a plurality of tracking elements arranged in a fixed geometry relative to one another and a guard configured to be positioned between the tracking elements and the end effector so as to collectively shield at least two of the tracking elements from liquid or foreign matter from at least one direction; and a tracking unit configured to determine a position of the surgical navigation tracker (as recited in claim 12);  a surgical navigation tracker, comprising: a frame having a post extending distally therefrom; a tracking element coupled to the frame along a proximal portion thereof; and a guard coupled to the frame such that the guard is disposed distally of the tracking element and the post extends distally beyond the guard (as recited in claim 13); wherein the tracking element comprises a plurality of tracking elements that are each coupled to the frame in a fixed geometry relative to one another (as recited in claim 14); wherein the tracking element is a reflective optical marker (as recited in claim 15); further comprising a second guard coupled to the tracking element (as recited in claim 16); wherein the second guard is disposed between the tracking element and the frame (as recited in claim 17); wherein the second guard is configured to shield the tracking element from a plurality of directions (as recited in claim 18); wherein the second guard is configured to shield the tracking element from a first direction and the guard is configured to shield the tracking element form a second direction that is different from the first direction (as recited in claim 19); wherein the guard is configured to shield a tracking element from a plurality of direction (as recited in claim 22);

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 6, 7, 10, 20, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Conrad.
Regarding claims 6, 7, 10, 20, and 21, Conrad does not expressly teach the limitations recited in the claims at issue.  However, it would have been an obvious matter of design choice, before the effective filing date of the claimed invention, for a person of ordinary skill in the art to arrive at the recited limitations because Applicant has not disclosed that the recited features provides a particular advantage, is used for a particular purpose, or solves a particular stated problem.  Therefore, it would have been prima facie obvious to modify Conrad to obtain the invention as specified in claims 6, 7, 10, 20, and 21 such that the invention comprises wherein the guard is curved (as recited in claim 6); including a pin for coupling the tracker to the anatomical structure, the guard being disposed between the pin and the tracking elements (as recited in claim 7);  including a pin for coupling the tracker to the anatomical structure, the guard being disposed between the pin and the tracking elements; and wherein a distal end of the post is coupled to the pin (as recited in claim 10); wherein the tracking element comprises a plurality of tracking elements and the second guard comprises a plurality of second guards each disposed adjacent to one of the plurality of tracking elements; and wherein each second guard is configured to shield its adjacent tracking element and the guard is configured to shield the plurality of tracking elements (as recited in claim 20); wherein a distal end of the post is coupled to a surgical pin (as recited in claim 21) because such a modification would have been considered a mere design consideration which fails to patentably distinguish over the prior art of Conrad.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT T LUAN whose telephone number is (571)270-1860.  The examiner can normally be reached on 9am-5pm, M-F (generally).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Jackson, can be reached on 571-272-4697.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/SCOTT LUAN/Primary Examiner, Art Unit 3792